[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                                                  U.S. COURT OF APPEALS
                       ___________________________ ELEVENTH CIRCUIT
                                                    SEPTEMBER 4, 2007
                                                     THOMAS K. KAHN
                               No. 06-13700
                                                          CLERK
                       ___________________________

                    D.C. Docket No. 05-00524-CR-T-17EAJ

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                    versus

FELIX REYES-PARADA,
a.k.a Daniel Reyes-Parada,
a.k.a. Daniel Reyes,

                                                       Defendant-Appellant.

                         _______________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                         _______________________

                             (September 4, 2007)

Before EDMONDSON, Chief Judge, and CARNES and FAY, Circuit Judges.

PER CURIAM:
      Reyes-Parada was convicted of violating 8 U.S.C. § 1326(a) & (b)(1), and

was sentenced to 46 months imprisonment after the district court applied the

sixteen-level enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii). Reyes-Parada’s

sole contention is that the enhancement should not have been applied because the

2000 California conviction for assault with a deadly weapon, upon which the

enhancement was based, was not a “conviction for a felony” within the meaning of

the guideline. That contention is foreclosed by the conviction in this case itself,

which was based on Reyes-Parada’s guilty plea to the indictment which charged,

among other things, that he “previously had been convicted of a felony offense, to

wit:” the California assault with a deadly weapon offense.

      Because the guilty plea and conviction based on it, which have not been

challenged, establish that Reyes-Parada’s 2000 California conviction is a felony,

we reject his contention that he should have been sentenced as though it were not.

      AFFIRMED.




                                          2